TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00472-CV


                                  Willie A. Trent, Appellant

                                               v.

                                    Alex Brown, Appellee


                FROM COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
           NO. 85237, THE HONORABLE JEANNE PARKER, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Willie A. Trent has filed an unopposed motion to dismiss this appeal, explaining

that the parties have settled their dispute. We grant the motion and dismiss the appeal. See Tex.

R. App. P. 42.1(a)(1).



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed on Appellant’s Motion

Filed: December 18, 2019